DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/23/2022 was filed after the mailing date of the Notice of Allowance on 05/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.	Claims 1-28 are presented for examination.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 7-14, and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharpe et al (hereafter, “Sharpe”), US 2017/0235760 A1.

Regarding claim 1, Sharpe teaches a method for implementing high-availability of at least two file servers in a clustered computing environment (i.e., Fig. 6), the method comprising:
synchronizing two file servers implemented as virtual machines (i.e., FSVMs) to maintain synchronized file system content (i.e., contents on different FSVMs being synchronized, Fig. page 10 paragraph [0090]), wherein the two file servers correspond to a first cluster (i.e., cluster 1)  in a first failure domain having a first file server (i.e., FSVM1/FSVM2) and a second cluster (i.e., cluster 2)  in a second failure domain having a second file server (i.e., FSVM4) (i.e., FSVM1, FSVM2, and FSVM3 170 are located on Cluster1 6181, FSVM4, FSVM5, and FSVM6 170 are located  on Cluster 2 618b, Fig. 6, page 30 paragraph [0221] and page 32 paragraph [0232]), the first file server designated as a primary file server (i.e., host machine 201c may be designated as a leader/primary node …FSVM 170c on the host machine 201c may be designated to perform such operations, Fig. 1A and page 4 paragraph [0054]), wherein the primary file server is the first file server of the two file servers to receive file I/O requests (i.e., the FSVMs conduct I/O transactions with their associated local storage devices based on I/O requests received from the user VMs, abstract), and the second file server operating in a replication mode to the primary file server (i.e., when and FSVM-1 that owns two volume groups named 1A and 2A fails, another FSVM-2 may become owner of the two volume groups 1A and 2A and provide file services for storage items that are stored on those two volume groups, page 23 paragraph [0169], page 30 paragraph [0216] and page 36 paragraphs [0264]- [0265]);
interfacing a file server witness (i.e., centralized coordination service) in a third failure domain with the two file servers (i.e., the system manager 602 which is a multi-cluster system manager responsible for managing multiple clusters to provide a single, centralized management interface, Fig. 6 and page 31 paragraph [0223]);
monitoring the two file servers to determine a first status indicator associated with at least one of the two file servers (i.e., monitor the FSVMS of a VFS to determine whether any of the FSVMs has failed or is having problems, Fig. 24, page 36 paragraph [0264] and page 38 paragraph [0283]); and
designating the second file server as the primary file based at least in part on the first status indicator (i.e., if FSVM 170c fails, a new leader may be designated for VFS 202, paragraph [0054]).

Regarding claim 2, Sharpe teaches the method of claim 1, further comprising: wherein the first status indicator indicates an unhealthy condition of the first file server which is the then-current primary file server (i.e., detect a timeout of communications with the first FSVM or a lack of response from the first FSVM to a periodic status check message, pages 35-36 paragraph [0262]).

Regarding claim 3, Sharpe teaches the method of claim 2, wherein the file server witness monitors the two files servers and determines the first status indicator (i.e., failure of FSVMs 170 may be detected using the centralized coordination service, page 11 paragraph [0092]).

Regarding claim 4, Sharpe teaches the method of claim 1, wherein designating the second file server as the primary file server involves an atomic operation (i.e., when FSVM-2’s failure is detected, an election may be held, e.g., using a distributed leader election process, page 12 paragraph [0097]). 

Regarding claim 7, Sharpe teaches the method of claim 1, wherein the file server witness is implemented in a third cluster (i.e., failure to FSVMs 170 may be detected using the centralized coordination service, page 11 paragraph [0092]).

Regarding claim 8, Sharpe teaches the method of claim 7, wherein the first file server is implemented in a first availability zone, the second file server is implemented in a second availability zone, and the file server witness is implemented in a third availability zone (i.e., the FSVMs 170 on host machines 201 that are at different locations, page 19 paragraph [0141] and page 30 paragraph [0217]).

Regarding claim 9, Sharpe teaches the method of claim 1, wherein the status indicator indicates at least one of, a healthy file server, an oversubscribed file server, a file server failure, a cluster failure, or a connection failure (i.e., failure of a FSCM, page 12 paragraph [0097]).

Regarding claim 10, Sharpe teaches the method of claim 1, further comprising:
receiving a file I/O request from a host and first directing such file I/O request to the file server then-currently designated as the primary file server (i.e., each of the user VMs on each host machine sends each of its respective I/O requests to an FSVM that is selected, abstract).

	Regarding claims 11-14 and 17-18, those claims recite a non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor causes the processor to perform method claims 1-4 and 7-8, discussed above, same rationale of rejections is applied.

	Regarding claims 19-21, those claims recite a system for implementing high- availability of two file servers in a clustered computing environment, the system comprising: a storage medium having stored thereon a sequence of instructions; and a processor that execute the instructions to cause the processor to perform method claims 1, 2, and 7, discussed above, same rationale of rejection is applied.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 5, 6, 15, 16 and 22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe, in view of Miloushev et al (hereafter, “Miloushev”), US 2022/0120763 A1.

Regarding claim 5, Sharpe teaches the method of claim 1, further comprising: issuing a synchronization control message (i.e., in response to detection of one or more changes in the backup data, send the changes to the remote sites in accordance with a replication policy, page 30 paragraph [0216]).
Sharpe does not explicitly teach the synchronization control message being issued in response to the first status indicator.
	Miloushev teaches the synchronization control message being issued in response to the first status indicator (i.e., page 17 paragraph [0279]).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the teachings of Sharpe to issue the synchronization control message in response to the status indicator as taught by Miloushev. One would be motivated to do so to reduce latency in file transfers, scalable mirroring, and/or spillover (i.e., Miloushev, abstract).

Regarding claim 6, Sharpe teaches the method of claim 5.
Sharpe does not explicitly teach wherein the synchronization control message is issued to halt synchronization or resume synchronization.
Miloushev teaches the synchronization control message is issued to halt synchronization or resume the synchronization (i.e., page 17 paragraph [0279]).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the teachings of Sharpe to issue the synchronization control message to halt synchronization or resume the synchronization as taught by Miloushev. One would be motivated to do so to reduce latency in file transfers, scalable mirroring, and/or spillover (i.e., Miloushev, abstract).

Regarding claims 15, 16, 22, those claims recite limitations that are similar to claims 5 and 6, same rationale of rejections is applied.

6.	Claims 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe, in view of Koike, US 2006/0224918 A1.

Regarding claims 23 and 26, Sharpe teaches the method of claim 1.
Sharpe does not explicitly teach in response to the file server witness detecting the first status indicator indicating an unhealthy condition in the first file server which is the then-current primary file server, the file server witness communicating with at least one of the clusters to halt synchronizing the two file servers.

Koike teaches in response to the file server witness detecting the first status indicator indicating an unhealthy condition in the first file server which is the then- current primary file server, the file server witness communicating with at least one of the clusters to halt synchronizing the two file servers (i.e., page 3 paragraph [0037)).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the teachings of Sharpe in response to the file server witness detecting the first status indicator indicating an unhealthy condition in the first file server which is the then-current primary file server, the file server witness communicating with at least one of the clusters to halt synchronizing the two file servers as taught by Koike. One would be motivated to do so to guarantee perfect synchronization (i.e., Koike, page 1 paragraph [0007]- [0008)).

7.  Claims 24-25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe, in view of Koike as applied to claims 23 and 26 above, and further in view of Miloushev.

Regarding claims 24 and 27, Sharpe teaches the method of claim 23.
The combination of teachings of Sharpe and Koike does not explicitly teach determining a second status indicator indicating that the previously unhealthy condition of the first file server has been remediated.

Miloushev teaches determining a second status indicator indicating that the previously unhealthy condition of the first file server has been remediated (i.e., page 17 paragraph [0279]).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the combination of teachings of Sharpe and Koike to determine a second status indicator indicating that the previously unhealthy condition of the first file server has been remediated as taught by Miloushev. One would be motivated to do so to reduce latency in file transfers, scalable mirroring, and/or spillover (i.e., Miloushev, abstract).

Regarding claims 25 and 28, Sharpe teaches the method of claim 24.
The combination of teachings of Sharpe and Koike does not explicitly teach in response to the second status indicator, the file server witness communicating with at least one of the clusters to resume synchronizing the two file servers with the first file server operating in replication mode to the second file server, and the second file server remaining as the primary file server.
Miloushev teaches in response to the second status indicator, the file server witness communicating with at least one of the clusters to resume synchronizing the two file servers with the first file server operating in replication mode to the second file server, and the second file server remaining as the primary file server (i.e., page 17 paragraph [0279]).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the combination of teachings of Sharpe and Koike, in response to the second status indicator, the file server witness communicating with at least one of the clusters to resume synchronizing the two file servers with the first file server operating in replication mode to the second file server, and the second file server remaining as the primary file server as taught by Miloushev. One would be motivated to do so to reduce latency in file transfers, scalable mirroring, and/or spillover (i.e., Miloushev, abstract).
 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983. The examiner can normally be reached Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441